- ..
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                                                                                                    May 31 2019
                                       UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                       s/ TrishaF

               UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                        (For Revocation of Probation or Supervised Release)
                                                                        (For Offenses Committed On or After November 1, 1987)
                                  v.
                        CINDY LARA (1)
                                                                           Case Number:        3:17-CR-02279-WQH

                                                                        Frederick Matthew Carroll, CJA
                                                                        Defendant's Attorney
 REGISTRATION NO.                 02156-298
 o-
 THE DEFENDANT:
 ~     admitted guilt to violation of allegation(s) No.      1-5 of the Order to Show Cause
                                                            ~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty in violation ofallegation(s) No.                                                     after denial of guilty.

 Accordingly, the court has adjudicated that the defendant is guilty of the following; alleg;ation(s):

 Allegation Number                  Nature of Violation

               1-2                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                    Act)
                3                   nv2 l, Failure to participate in drug aftercare program
               4-5                  nv7, Failure to report as directed



     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       May20. 2019
                                                                       Date of Imposition of Sentence
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 CINDY LARA ( 1)                                                         Judgment - Page 2 of2
CASE NUMBER:               3:17-CR-02279-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 14 months.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at                                 A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to

at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:17-CR-02279-WQH
